DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the at least two nylon face fiber strands are all wound in an untwisted orientation together around a single cone and directed through a needle before being tufted through the first penetration in the backing.”  The specification as originally filed (i.e., specification of present application filed October 28, 2020, which is a divisional application of parent application 15/655,973 filed July 21, 2017) discloses “at least two yarn ends provided on a cone to be tufted through the backing as face fiber tufts” (section [0011]) and “at least three ends or more provided on a single cone to then be directed to a single needle for use in tufting” (section [0012]).  Thus, these first two teachings are silent with respect to whether the multiple yarn ends are (a) twisted together to form a single strand and then wound on the cone or (b) wound onto the cone in an untwisted, parallel arrangement (i.e., by multi-end yarn winding).
Looking for clarification in the specification, section [0021] states:
When manufacturing the artificial grass 20 it can be done as it has traditionally been done in the prior art by combining the fibers or strands such as 16, 18, 20 and/or others together such as by twisting and/or even separately directing them through a single eye of a needle or other methods as 
could be done with thatch yarns or strands 22, 24, 26 and/or others.

Thus, the specification teaches the artificial grass is manufactured “as it has traditionally been done in the prior art,” by (i) twisting together the multiple ends into a single strand and threading through a tuft needle, (ii) combining separately wound ends upon threading of the tuft needle, or (iii) other unnamed methods. This teaching, which in combination with the first two teachings, tells one of ordinary skill in the art that the multiple fibers strands wound on a single cone are twisted together rather than the claimed “all wound in an untwisted orientation together around a single cone” prior to being directed through a needle and tufted.  Nothing in applicant’s disclosure would suggest to a skilled artisan that the multiple fiber strands are fed into the tufting needle via multi-end yarn wound cones.  Hence, claim 1 is rejected for containing new matter.  Independent claim 8 is similarly rejected for the recitation “winding at least two nylon face fiber strands, in an untwisted orientation, together around a single cone.”  Dependent claims 2-7 and 9-14 are also rejected for their dependency thereupon.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a method of making an artificial grass product comprising the step of tufting fiber strands “through a first penetration in a backing comprising a plurality of first penetrations” and “through a second penetration in the backing additionally comprising a plurality of second penetrations.”  Claim 8 is drawn to a method of making an artificial grass product including the steps of “providing a backing comprising a plurality of penetrations” and tufting fiber strands “through a first [second] penetration in the backing.”  However, the specification as originally filed fails to support a backing comprising penetrations prior to tufting.  Applicant’s disclosure of “penetrations” in the backing is with respect to the tuft needle and yarn end penetrating the backing during the tufting process to form tufted yarn pile.  Specifically, the abstract states “multiple yarns extending from common penetrations.”  Additionally, section [0011] disclose “multiple yarns and/or colors directed through the same opening provided by a needle as the artificial grass is tufted through the backing.”  In other words, the specification teaches the openings or penetrations are formed by the needle when tufting the backing.  Hence, the specification lacks a disclosure that the backing has “penetrations” prior to being tufted.  Therefore, claims 1 and 8 are rejected as containing new matter.  Dependent claims 2-7 and 9-14 are also rejected for their dependency thereupon.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2004/0229007 issued to Motz et al. in view of US 2015/0354147 issued to Fowler et al., US 2011/0133011 issued to Lee et al, and US 8,997,668 issued to Weiner.
Motz teaches an artificial turf comprising two distinct groups of pile fibers attached to a backing (abstract and figure).  The first pile fibers 16 are longer, straighter fibers simulating grass blades (i.e., face fibers), while the second pile fibers 18 are shorter, textured fibers (i.e., thatch fibers) (abstract and figure).  The fibers 16 and fibers 18 exist in alternating separate, adjacent tufts (i.e., applicant’s penetrations) (figure).  The figure shows two face fibers 16 and two thatch fibers 18 extending from a single tuft (i.e., fiber strands tufted through the same needle into the backing).  Both face fibers 16 and thatch fibers 18 may be made of the same material, such as polyethylene, polypropylene, and nylon (section [0023]).  In other words, the face fibers and thatch fibers may be 100% nylon.  The face fibers 16 and thatch fibers 18 may all be the same grass-green color or said fibers 16, 18, or a portion thereof, could be different colors (i.e., two colors) (section [0024]).  Similarly, the thatch fibers 18 may be made of a different color than the face fibers 16 (section [0024]).  In other words, Motz teaches the face fibers 16 may be of two different colors and the thatch fibers 18 may be of two different colors, wherein at least one of the thatch colors is different than the face colors.  
Thus, Motz teaches applicant’s claims 1-4, 6, 8-11, and 13 with the exceptions of (a) an explicit teaching that at least two strands, preferably three strands, are tufted at once into the backing and (b) the at least two strands, preferably three strands are all wound in an untwisted orientation together around a single cone before being threaded through a needle and tufted into the backing.  
Regarding exception (a) Motz is silent with respect to a number of strands per tuft.  While the figure of Motz shows two pile fibers extending from each tuft penetration, wherein such a configuration is made by tufting a single fiber strand through the backing to form a pile loop and then cutting the loop end to provide two pile fibers, it is noted that said figure is merely a diagrammatic representation of the artificial and is not necessarily a limiting requirement of the invention.  However, it is well-known in the artificial turf art to employ more than one fiber strand in a single tuft penetration.  
For example, Fowler discloses an artificial turf having a backing layer and a plurality of rows of individual tufts tufted therein (abstract). Each tuft comprises at least three yarns per tuft in each one of the three yarns varies in at least one of material, color, texture, denier, and cross-section (abstract).  Fowler states, “Additionally, in light of the present disclosure, one skilled in the art will appreciate that various methods for delivering three or more yarns into a turf product could be used such as single needle control with three feed yarns simultaneously feeding or tufting with beams (section [0037]).  The three yarns are fed from a creel assembly (i.e., from three cones in an untwisted orientation) into a single tufting needle and simultaneously tufted into primary backing (sections [0009], [0038], and [0040]).  The use of three yarns per single tufting needle can bypass the costly yarn twisting process used in conventional artificial turf products (section [0005] and [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ two or three untwisted filaments together in a single tufting needle as is taught by Fowler for the diagrammatic single strand of Motz.  Such a modification would have yielded predictable results to the skilled artisan (i.e., producing an artificial turf having a more natural appearance due to the variation in pile yarns and a desired pile density).  Therefore, exception (a) is held to be obvious over the cited prior art.
Regarding exception (b), Fowler teaches the multiple yarns are fed to the tufting needle from a creel assembly (i.e., multiple untwisted or uncabled yarn ends fed from three separate cones) rather than said multiple yarns being in an untwisted orientation together around a single cone as presently claimed.  However, such multi-end yarn packages (i.e., multiple yarn ends wound in parallel onto a single package without twist or cabling) are well known in the art.  See Lee for an explanation of the difference between single-end yarn packages and multi-end yarn packages (sections [0002] and [0008]).  Additionally, Weiner discloses a tufting machine and method wherein one or more yarns may be directed through the tufting needles (col. 5, lines 14-15).  When multiple yarns are simultaneously directed through a specific needle said yarns may or may not be cabled or otherwise wound around one another (e.g., twisted together) (col. 5, lines 15-19). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multiple yarn ends of Fowler from a multi-end yarn package rather than from three separate cones of a creel assembly.  Such a modification would have yielded predictable results to the skilled artisan (e.g., omitting an expensive twisting process and the need for a creel assembly by feeding multiple yarn ends from a single cone to a tufting needle wherein said yarn ends are not cabled or twisted together in the tufted pile).  Therefore, exception (b) and claims 1-4, 6, 8-11, and 13 are rejected as being obvious over the cited prior art.  
Regarding claims 5, 7, 12, and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the three fibers of both the face pile and thatch pile tufts different shades of green or other colors in order to provide an artificial turf that better simulates natural grass, which naturally possesses a variety of green and brown shades.  Note the teachings of Fowler discussed above.  Such modifications would have yielded predictable results to the skilled artisan.  Hence, absent a teaching of unexpected results achieved therefrom or other evidence of non-obviousness, claims 5, 7, 12, and 14 are rejected as being obvious over the cited prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 12, 2022